Citation Nr: 1456661	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  12-28 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1976 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

On July 21, 2014, the Veteran testified at a hearing before the undersigned, sitting at the RO.  A transcript of that hearing has been associated with the Veteran's Virtual VA file.  During the hearing, the Veteran submitted additional evidence consisting of letters from her sisters, which evidence was accompanied by a waiver of initial consideration by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2014).  


FINDING OF FACT

Evidence received since an April 2005 final rating decision is cumulative and redundant of evidence of record at the time of that decision and does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate a claim of service connection for PTSD; nor does it raise a reasonable possibility of substantiating that claim.  


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously denied claim of service connection for PTSD has not been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty with respect to a petition to reopen a previously disallowed claim, VA must advise the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This requires VA to look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Id. at 9-10.  

In a letter dated November 12, 2009, the Veteran was notified of the information and evidence needed to reopen the previously denied claim for service connection for PTSD and to substantiate the underlying claim.  Specifically, the letter notified her that her claim of service connection for PTSD was previously denied in April 2001 because the evidence failed to show that the claimed condition was either occurred in or caused by service.  The Veteran was informed that she needed to submit new and material evidence and was advised of the definition of such. 

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the November 2009 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and Kent, supra, and afforded the Veteran a meaningful opportunity to participate in the development of her claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.  

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate her claim.  All available relevant evidence pertaining to the Veteran's claim has been obtained.  The evidence includes her service treatment records (STRs), VA treatment records, VA examination reports, and statements from the Veteran, to include her July 2014 hearing testimony, as well as statements from her former husband and sisters.  The Veteran has not alleged that there is any additional outstanding evidence pertinent to her claim and the Board is unaware of any such evidence.

II. Analysis

The Veteran's original claim of entitlement to service connection for PTSD was denied in a March 2001 rating decision.  In December 2004, the Veteran submitted an application to reopen her claim for service connection for PTSD.  That claim was denied in April 2005.  The Veteran did not appeal either decision, and therefore, those decisions are final. 38 C.F.R. § 20.1103 (2014).  

Pursuant to 38 U.S.C.A. § 5108 (West 2014), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that in determining whether evidence is new and material, the credibility of newly presented evidence must be presumed unless evidence is inherently incredible or beyond competence of witness).

The Board notes that the threshold for determining whether the new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id. at 118, 124 (Lance, J. concurring).  

In this case, the Veteran is seeking to reopen a claim for service connection.  The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for PTSD, the Veteran must show:  (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (2014) (referencing the standards of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2014).  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

In the March 2001 rating decision, the Veteran's claim for service connection was denied based on a finding that there was insufficient evidence to verify the assertion that she was the victim of sexual trauma while on active duty.  In April 2005, the Veteran's application to reopen her previously denied claim was denied because the Veteran had not submitted new evidence that would tend to verify her alleged sexual trauma.  

Since the April 2005 RO decision, evidence that has been added to the record includes:  VA treatment records; lay statements from the Veteran, her former husband, and sisters; and hearing testimony from the Veteran.  The Board has considered whether this evidence constitutes new and material evidence sufficient to reopen the claim of service connection for PTSD, but finds that it does not.  At the outset, the Board notes that in the November 2009 VCAA notice sent to the Veteran, she was informed that VA required specific details of the personal trauma incident that resulted in PTSD.  Here, the lay statements by the Veteran, to include her hearing testimony, as well as those statements made by her former husband and sisters, cannot be considered new as they merely reiterate prior assertions already in the record that the Veteran was subject to sexual trauma in June 1976 and did not report the trauma.  These statements fail to provide any new details of the alleged in-service stressor such as names of parties involved, exact dates, or details that would facilitate the verification that in-service trauma occurred.  While the Board notes that statements by the Veteran and her former husband give a location and approximate time of the alleged stressor, this information was already considered in the April 2005 RO decision.  Further, medical evidence associated with the claims folder since the April 2005 RO decision merely demonstrates that the Veteran has a diagnosis of PTSD that conforms with the DSM-IV criteria.  It does not provide additional facts with regards to the Veteran's in-service stressor that would trigger VA's duty to assist in this case.  

In total, the evidence associated with the claims folder since the April 2005 decision is either cumulative and redundant of previously submitted evidence, or does not relate to an unestablished fact necessary to substantiate the claim of service connection for PTSD.  Thus, the evidence associated with the record since the April 2005 decision does not raise a reasonable possibility of substantiating the claim.  Moreover, the evidence does not, as noted above, trigger VA's duty to assist.  See Shade, supra.  Accordingly, the Board finds that new and material evidence has not been submitted and the petition to reopen the claim of service connection for PTSD must be denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  (As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Annoni v. Brown, 5 Vet. App. 463, 467 (1993).)  


ORDER

As new and material evidence to reopen a claim of service connection for PTSD has not been received, the claim to reopen is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


